Mr. Justice Magruder delivered the opinion of the court: This is a petition, filed on January 27, 1897, by the South Park Commissioners in the circuit court of Cook county, praying for the confirmation of a special assessment, levied against the projjerty of the plaintiffs in error and others to pay for the improvement of a portion of Jackson street in the city of Chicago. The petition alleges, that the South Park Commissioners, by an ordinance passed on November 18, 1896, did select and take Jackson street from the east line of the Chicago river to the east line of Michigan avenue in the town of South Chicago in the city of Chicago in the South Park district, etc., and that on December 16, 1896, they had passed an ordinance for the improvement of the same. Notice was given in the Inter-Ocean, a daily newspaper published in Chicago, that on February 10, 1897, the South Park Commissioners would apply to the circuit court for the confirmation of the assessment. Plaintiffs in error did not appear in response to the notice, and did not file any objections. Consequently, judg'inent by default was entered against their property. The present writ of error is sued out from this court by the plaintiffs in error for the purpose of reversing the judgment of the circuit court, confirming said assessment. First—The first objection made by plaintiffs in error is, that, the present proceeding being a statutory proceeding, the record should show upon its face the facts, upon the existence of which the right to take the street depended. It is claimed, that it should affirmatively appear from the record in this case that the park commissioners, before selecting and taking Jackson street as a part of the park, obtained the consent of the corporate authorities, having control of said street, and also the consent in writing of the owners of a majority of the frontage of the lots and lands abutting on said street. This point was considered in the two cases of Aldis v. South Park Comrs. 171 Ill. 424, and Bass v. South Park Comrs. id. 370. The record in those cases was the same as the record here, except that the objectors were different persons. There, defaults had been entered against the plaintiffs in error in the court below. There, also, no bill of exceptions appeared in the record. So, here, there is no bill of exceptions in the record. In the Bass and Aldis cases, supra, it was held, that the proceeding for the acquiring of the street was a separate proceeding from the proceeding for the levying of the special assessment; and that, upon such a record as exists here, it need not affirmatively appear that the consent of the corporate authorities, and the consent in writing of the owners of a majority of the frontage of lots and lands abutting on the street, were obtained by the commissioners. It is unnecessary to repeat the reasoning upon this subject, as set forth in the cases referred to. What is there decided disposes of the objection, as here made. Second—The next objection made by the plaintiffs in error is, that the court below is without jurisdiction to enter judgment of confirmation upon the alleged ground, that the notice of application for the confirmation was insufficient. Such insufficiency is alleged to consist in the fact, that only one day’s notice was given, and that a ten days’ continuous notice should have been given. In Aldis v. South Park Comrs. supra, this objection was considered, and it was there held that a single publication, ten days before the application, was sufficient; and that the Park act did not require such notice to be published for ten successive days. Third—^The next objection made by plaintiffs in error is, that the ordinance providing for the improvement is void, because it provides that the old granite paving blocks should be advertised Eor sale and sold to the highest bidder, and because this was not done. In this connéction it is contended, that the estimate of the cost was void because made without first advertising for bids for the old granite blocks, and crediting the proceeds on the cost of the improvement. This latter objection was also considered in Aldis v. South Park Comrs. supra, and was there held to be without force. The reasons for this conclusion may be seen by reference to that case. All the grounds here urged for a reversal of the judgment of the circuit court are disposed of by the Alclis and Bass cases, supra. Accordingly the judgment of the circuit court is affirmed. T , , „ , T , , „ , Judgment affirmed.